The court’s finding was supported by legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348 [2007]). There is no basis for disturbing the court’s credibility determinations.
The court properly exercised its discretion when it denied appellant’s request for an adjournment in contemplation of dismissal, and instead adjudicated him a juvenile delinquent and imposed a period of probation. The court adopted the least re*647strictive dispositional alternative consistent with appellant’s needs and the needs of the community (see Matter of Katherine W., 62 NY2d 947 [1984]). The underlying conduct was a serious assault on an unarmed person with a weapon made of a sock weighted with a padlock. Although it was appellant’s companion who actually used the weapon, appellant’s role was significant. As the companion struck the victim, appellant held the victim from behind and punched him. In addition, appellant refused to acknowledge the seriousness of his offense. Concur — Mazzarelli, J.E, Saxe, Renwick, DeGrasse and Richter, JJ.